DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendment of claim 1 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. (WO 2014/196652) with citations from (US 2016/0115435) and further in view of Ejiri et al. (US 2014/0227784).
	Regarding claim 1, Otani discloses a coating composition for a cell culture vessel (structure base) (0001) coated on at least a part of the surface of the vessel (0102). The copolymer composition inhibiting adhesion of various biological substances (0010; i.e., is a biomaterial adhesion inhibitory coating film) comprising, a recurring unit containing an organic group of claimed formula (a) and recurring unit containing an organic group of the claimed formula (b) where Ua1, Ua2, Ub1, Ub2, and Ub3 each independently represent a hydrogen atom or a linear or branched alkyl group having 1 to 5 carbons and An- is an anion selected from the group consisting of halide ion, inorganic acid ion, hydroxide ion, and isothiocyanate ion (0012-0013).
	Otani discloses a film thickness of preferably 10 to 500 Å (0105), overlapping the claimed thickness of 10 to 400 Å. Otani does not expressly teach that the film thickness of 10 to 400 Å is present on at all coated portions of the surface of the structural base, however, applicant’s specification teaches that to form the coating film uniformly, the concentration of the copolymer in the coating agent (i.e., copolymer diluted with solvent) is preferably 0.01 to 4 mass% (specification 0117). Applicant further teaches the method of coating including applying the coating agent onto the structural base in one operation, the method of application including the base being soaked in to the coating agent or the coating agent poured to a portion of the vessel (specification 0126). Otani teaches a substantially identical coating process including diluting the copolymer with solvent to a concentration of 0.01 to 4 mas%, and dipping the vessel in the varnish containing the copolymer (0096-0099). Given Otani teaches the same coating film composition as claimed as well as the same coating process as taught in applicant’s specification, it is expected for the thickness of the coating to have the overlapping thickness on all coated portion of the surface of the structural base as claimed.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Otani teaches the coating for the surface of a vessel, such as a round bottom multi-well plate, however does not disclose an angle ϴ between at least two flat adjacent faces of the structural base being 70 < ϴ < 110o.
	Ejiri, in the analogous field of cell culture vessels (0001), teaches a well plate having a wall (12) wherein an angle ϴ formed between an upper surface of each wall and a side surface of each culture space (11) is in the range of 90 to 135o and more preferably in the range of 90 to 120--o (0046), overlapping the claimed 70 < ϴ < 110o.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the cell culture vessel of Otani to include two flat faces adjacent one another with an angle between the two flat faces having a 90 to 120 degree angle as taught by Ejiri, to prevent proliferation of the cells on the upper surface of each wall (0046).
Regarding claim 2, Otani teaches wherein the copolymer including repeating units represented by the claimed formulae (a1) and (b1) (0048-0049).
Regarding claims 5 and 16, Otani teaches the base being a cell culture vessel (0008).
Regarding claims 6 and 17, Otani teaches the same coating film composition as claimed, hence, the surface of the base having a water contact angle in air of 0 to 120o or a bubble contact angle in water of 80 to 180o is expected on the surface of the vessel of Otani. 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Claims 1-2, 5-6, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. (WO 2014/196652) with citations from (US 2016/0115435) and further in view of Andersson Svahn et al. (US 2009/0061513).
	Regarding claim 1, Otani discloses a coating composition for a cell culture vessel (structure base) (0001) coated on at least a part of the surface of the vessel (0102). The copolymer composition inhibiting adhesion of various biological substances (0010; i.e., is a biomaterial adhesion inhibitory coating film) comprising, a recurring unit containing an organic group of claimed formula (a) and recurring unit containing an organic group of the claimed formula (b) where Ua1, Ua2, Ub1, Ub2, and Ub3 each independently represent a hydrogen atom or a linear or branched alkyl group having 1 to 5 carbons and An- is an anion selected from the group consisting of halide ion, inorganic acid ion, hydroxide ion, and isothiocyanate ion (0012-0013).
	Otani discloses a film thickness of preferably 10 to 500 Å (0105), overlapping the claimed thickness of 10 to 400 Å. Otani does not expressly teach that the film thickness of 10 to 400 Å is present on at all coated portions of the surface of the structural base, however, applicant’s specification teaches that to form the coating film uniformly, the concentration of the copolymer in the coating agent (i.e., copolymer diluted with solvent) is preferably 0.01 to 4 mass% (specification 0117). Applicant further teaches the method of coating including applying the coating agent onto the structural base in one operation, the method of application including the base being soaked in to the coating agent or the coating agent poured to a portion of the vessel (specification 0126). Otani teaches a substantially identical coating process including diluting the copolymer with solvent to a concentration of 0.01 to 4 mas%, and dipping the vessel in the varnish containing the copolymer (0096-0099). Given Otani teaches the same coating film composition as claimed as well as the same coating process as taught in applicant’s specification, it is expected for the thickness of the coating to have the overlapping thickness on all coated portion of the surface of the structural base as claimed.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Otani teaches the coating for the surface of a vessel, such as a round bottom multi-well plate, however does not disclose an angle ϴ between at least two flat adjacent faces of the structural base being 70 < ϴ < 110o.
	Andersson Svahn, in the analogous field of microplate wells (0002), teaches a well plate wherein the angle between the well walls and plate parallel to the microplate bottom is 90o (0046)
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the cell culture vessel of Otani to include two flat faces adjacent one another (i.e., well wall and well bottom) with an angle between the two flat faces having a 90 degree angle as taught by Andersson Svahn, to produce a plate having a higher well density (0046)
Regarding claim 2, Otani teaches wherein the copolymer including repeating units represented by the claimed formulae (a1) and (b1) (0048-0049).
Regarding claims 5 and 16, Otani teaches the base being a cell culture vessel (0008).
Regarding claims 6 and 17, Otani teaches the same coating film composition as claimed, hence, the surface of the base having a water contact angle in air of 0 to 120o or a bubble contact angle in water of 80 to 180o is expected on the surface of the vessel of Otani. 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Response to Arguments
Applicant’s arguments filed 03/25/2022 over Otani et al. (WO 2014/196652) in view of Ejiri et al. (US 2014/0227784) or over Otani in view of Andersson Svahn et al. (US 2009/0061513) have been fully considered but they are not persuasive.

Applicant argues that Otani merely discloses a preferable film thickness but does not teach or reasonably suggest a film thickness of 10 to 400 Å at all coated portion of the surface of the structural base. In particular applicant points to Figs 4A-E and 5A-E comparing the thickness across a coated surface of the inventive coating with the coating agent of comparative example 1. The coating of the comparative example ranging from 10 to 45,000 Å and thus not having the claimed thickness on all coating portions.
	Otani teaches a preferable coating thickness of 10 to 500 Å (0105). As argued by applicant Otani does not expressly teach that the coating thickness is within that range for all coated portions of the surface of the structural base. Applicant points to the inventive coating compared with the coating agent of comparative example 1 in support that the coating thickness of Otani will not be uniform however, Otani is directed to the same coating composition as claimed and as taught in the synthetic example 1 in the specification (see paragraph 0136). Additionally, Otani teaches a substantially identical coating process as taught in the specification for achieving a uniform coating film (specification 0117 and 0126) including diluting the copolymer with solvent to a concentration of 0.01 to 4 mass%, and dipping the vessel in the varnish containing the copolymer (0096-0099). Accordingly, as Otani teaches the same coating film composition and the same coating process as taught in applicant’s specification, it is expected for the film thickness to be present on all coated portions of the surface of the structural base. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference see MPEP 2112. It is not seen how a composition which is the same and which is applied in the same way will not have the same thickness uniformity as claimed by applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781